Order, Supreme Court, New York County (Carol Arber, J.), entered December 29, 1989, which denied, as moot, defendant Pote Management Corp.’s (“Pote”) motion seeking to disqualify the law firm of Previte Farber & Rosen from representing 37th Avenue Investors Corp. and from representing themselves as attorneys for Pote, unanimously affirmed, with costs.
On December 17, 1990, the law firm of Previte Farber & Rosen withdrew from representing any of the instant parties, and new counsel was substituted. While defendant Pote asserts that the substitution should be considered a sham, there is no reason to question its validity. Accordingly, the motion to disqualify the firm of Previte Farber & Rosen was properly denied as academic. Concur—Carro, J. P., Ellerin, Kupferman, Smith and Rubin, JJ.